DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.  In the third full paragraph on page 3 of applicants’ remarks, applicant sets out their overall reasons for traversing the rejection.  In that paragraph applicant traverses the examiners’ assessment of the rejection over Schroepf.

In the following paragraphs applicant points out that claim 31 recites a shipping buffer of an order-picking system comprises a (1) storage area in which fully picked goods can be stored and (2) a staging area in which the fully picked goods previously stored in the storage area are made available for collection and transport to their destination in a pre-defined order.  In (2) above, applicant underscored the words “in a pre-defined order”.  

Based on a text search of the specification the phrase “pre-defined order” is only used twice in the entire specification.  Applicant correctly states, and the specification supports the position, that the provision of a storage area makes it possible to complete an order even if it is clear that there will be no means for transportation at the time of completion of the order.  However there is no language in claim 31 that dictates this as resulting from the claim language.  The lack of limitation on the phrase “pre-defined 

There is no language in claim 31 that limits what constitutes “predefined” in the phrase “predefined order”.  For example a decision to set up a system whose purpose and function is to meet customer orders on demand may be considered “pre-defined” (first come, first served).  Such an interpretation of a pre-defined order is not so delineated/limited in the language of claim 31.

Addressing the “pre-defined order” argument it is noted that claim 31 does not define, limit or ascribe a meaning to “pre-defined order” beyond the broad meaning of the words.  As a starting point in assessing the broad meaning of “pre-defined order” the examiner refers to the dictionary.  Dictionary.com defines “defined” as “determined, fixed, or clearly marked out as to extent, outline, or form”.  “Pre” is defined as “prior to”, “in advance of”, “early” “before hand” before, etc.  Ergo, a broad interpretation of “pre-defined order” is “determined, fixed, or clearly marked out as to extent, outline, or form” in advance.   Accordingly, to pre-determine that a system will provide an order of picked-goods as they are ordered by customers fits within a broad interpretation of the phrase “pre-defined order”.  Further applicants’ arguments that Schroepf is geared toward meeting customer demand does not overcome a broad interpretation of “pre-defined order” in claim 31.

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 31-33, 49-50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0290829 to Schroepf et al.
With respect to claims 31 and 49-50, Schroepf teaches 
a shipping buffer (see numeral 53 in Fig. , and [0094] entire paragraph) of
an order-picking system (see numeral 6 in Fig. 2a and paragraphs [0046]-[0047]) in which 
goods are picked into goods units (see numeral 12 in Fig. and [0050], entire paragraph) comprising
at least one storage area (see numeral 16 in Figs. 12, 13 and [0055], first sentence; also see numeral 56 in Figs. 12, 13) in which the fully picked goods units are stored before the good units leave the order-picking system (see number 56 in Figs. 12, 13 and [0056], last sentence)
wherein the shipping buffer further comprises
at least one staging area (see numerals 58 and 76 in Fig. 12 and “service location” in [0104], fifth sentence, also see [101], first sentence) and
at least one automated operating device (see numeral 17 in Fig. 12 and [0102)),
wherein in the staging area fully picked goods units retrieved from the storage area can be automatically staged (see Fig. 12)
by the operating device (see numeral 17 in Fig. 12 and [0056], first sentence) in accordance with a predefined order for their impending removal (see [0051], numeral 57 in Figs. 10-13 and [0104)).

With respect to claim 32, Schroepf teaches

a pallet racking warehouse (see numeral 16 in Figs. 12 and 13 and numeral 12 in Fig. 13) and the operating device comprises a stacker crane (see numeral 17 in Fig. 12 and [0056], first sentence). 

With respect to claim 33, Schroepf teaches the operating device is disposed in relation to the storage area and the staging area such that goods units can be transferred by the operating device in an automated manner from the storage area into the staging area (see annotated drawing below).  

    PNG
    media_image1.png
    292
    458
    media_image1.png
    Greyscale


With respect to claim 52, Schroepf teaches the issuing of the goods units from the staging area proceeds stepwise by removing individual goods units from a handover position, wherein further goods units to be issued are automatically and necessarily fed (via crane 17) into the hand-over position (see annotated Fig. 12 below).


    PNG
    media_image2.png
    204
    541
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 34, Schroepf discloses all the claim language but does not disclose
the stacker crane is configured for storing and retrieving goods units comprising a plurality of goods which are mounted on different carriers, wherein
the stacker crane can move two-dimensionally in a movement plane parallel to a rack and
comprises at least one lifting unit transverse to the movement plane for lifting and carrying the different carriers, wherein
the lifting unit is adjustably configured for adapting to the different carriers.
Hoffman teaches the stacker crane (21) is configured for storing and retrieving goods units comprising a plurality of goods which are mounted on different carriers (see pallet stand 22 in Fig. 6), wherein the stacker crane (21) can move two-dimensionally in a movement plane parallel to a rack (see numeral 21 in Fig. 8) and comprises at least one lifting unit ([0094] second sentence) transverse to the movement plane for lifting and carrying the different carriers ([0094] second sentence, wherein different pallets may hold different carriers, also see [0091] second sentence), wherein the lifting unit is adjustably configured for adapting to the different carriers (the number of pallets stacked may be changed and could be based on different carriers on the different pallets [0094] second sentence). It would have been obvious for one having ordinary skill in the art at the time of filing to combine the disclosure of Schroepf with the teachings of Hoffman to avail the warehouse of the greatest flexibility of the crane thereby maximizing the efficiency of the warehouse.


Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schroepf in view of U.S. Pat. No. 4582188 to Siez et al. and further in view of U.S. of Pat. No. 8983647 to Dwarakanath et al.
With respect to claim 46, Schroepf discloses all the claimed language but does not disclose wherein one end of a "gravity conveyor is disposed in at least one area’ nor "in order that the rack locations may be operated at a different temperature from the ambient temperature and/or at different temperatures’.
Siez teaches gravity conveyor is disposed in at least one area, (see Fig. 1 and col. 2, lines 54-59). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Siez with disclosure of Schroepf to include gravity conveyors as taught by Siez to the device of Schroepf to economize on energy expenditure.
Dwarakanath teaches storing items in climate controlled zones and non-climate controlled zones of an inventory system "in order that the rack locations may be operated at a different temperature from the ambient temperature and/or at different temperatures”, (col. 9, lines 18-31 and lines 41-63). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Dwarakanath with the disclosure of Schroepf to be able to handle products each requiring different temperatures.

With respect to claim 48, Schroepf in view of Siez disclose all the claimed features but do not disclose one or more air flows can be adjusted in an air-conditioned .

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Schroepf in view of U.S. Pat. No. 8983647 to Dwarakanath et al.
With respect to claim 47, Schroepf discloses all the claimed language but does not disclose the pallet racking warehouse comprises air-conditioning devices and/or the pallet racking warehouse comprises different climate zones, which are disposed with the temperature rising from bottom to top.
Dwarakanath teaches the pallet racking warehouse comprises air-conditioning devices (col. 9, lines 41-63) and/or the pallet racking warehouse comprises different climate zones, which are disposed with the temperature rising from bottom to top. It would have been obvious to one of ordinary skill in the art to have the temperature rising from the bottom to top if one so skilled desired items on the top to be at a higher temperature than those on the bottom as a matter of design choice as shown in U.S. Pub. No. 2018/0290831 to Wolf et al. see [0043], entire paragraph and U.S. Pub. No. 2016/0045741 to Kaplan, see [0357] entire paragraph, both of which are cited as examples.

Allowable Subject Matter
Claims 35-45 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: See reasons under the heading “Allowable Subject Matter” in the previous office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see U.S. Pat No. 8,827,619 to Schäfer.  See in particular col. 7, lines 45-54.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651